Filed Pursuant to Rule 497(c) 1933 Act File No. 033-52154 1940 Act File No. 811-07168 Hennessy Funds Trust Hennessy Large Cap Financial Fund Hennessy Japan Small Cap Fund June 24, 2015 EXPLANATORY NOTE On behalf of the Hennessy Large Cap Financial Fund and the Hennessy Japan Small Cap Fund, each a series of Hennessy Funds Trust (the “Trust”), and pursuant to Rule 497(c) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of FormN-1A.The interactive data file included as an exhibit to this filing relates to the Supplement filed with the Securities and Exchange Commission on behalf of the Trust and pursuant to Rule 497(c) under the Securities Act on June 15, 2015; such form of Supplement (Accession Number 0000898531-15-000288) is incorporated by reference into this Rule 497 Document. EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
